 NIAGARA FALLS SIGHTSEEINGNiagara Falls Sightseeing by Sheridan,Inc.andMi-chael A.Pinkowski.Case 3-CA-1059731March 1986DECISION AND ORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 6 November 1985 Administrative Law JudgeMichael O.Miller issued the attached supplementaldecision setting forth the backpay he found duepursuant to an unpublished 2 November 1982Order in this proceeding. The Respondent filed ex-ceptions.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, NiagaraFalls Sightseeingby Sheridan, Inc., North Tona-wanda, New York, its officers, agents, successors,and assigns,shallpayMichaelA.Pinkowski$5020.68 backpay, plus interest as provided inFlor-ida Steel Corp.,231NLRB 651 (1977),2 and ac-crued to the date of payment, minus tax withhold-ing required by law.'The Respondenthas excepted to some of the judge's credibility find-ingsThe Board's establishedpolicyisnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevantevidenceconvinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cit. 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findings2 See generallyIsis Plumbing Co,138 NLRB 716 (1962).SUPPLEMENTALDECISION-BACKPAYMICHAEL O. MILLER,Administrative Law Judge. Iheard this matter on 17 and 18 June 1985 at Buffalo,New York,pursuant to a backpay specification andnotice of hearing which the Acting Regional Directorfor Region 3 of the NationalLaborRelations Board (theBoard)issued on 30 November 1984 and an answer filedby Niagara Falls Sightseeing by Sheridan,Inc. (Respond-ent) on 11 December 1984. The General Counsel andRespondent filed briefs,which I have considered, alongwith the entire record.I.BACKGROUNDMichael A. Pinkowski, then a college student, beganworking for Respondent as a tour guide in May 1981. He35was one of about 100 hired.The work was seasonal, run-ning from approximately Memorial Day through LaborDay. It paid$3.35 per hour(minimum wage)plus what-ever tips the employee could garner.Respondent dis-charged Pinkowski on 21 July 1981. He filed an unfairlabor practice charge,a complaint subsequently issued,and a hearing was held before Administrative Law JudgeJames M. Fitzpatrick in May and July 1982. Judge Fitz-patrick'sdecision,JD-447-82, issued on 30 September1982. On 2 November 1982 the Board's Order issued (un-published),adopting the judge'sdecision.In relevantpart,the Board found that Respondent had dischargedPinkowski for reasons violative of Section 8(a)(1) of theNational Labor Relations Act (the Act) and directed thatitoffer him reinstatement and make him whole for anyloss of earnings he suffered as a result of Respondent'sunfair labor practices.II. ISSUESPRESENTEDThe followingissues of Respondent's compliance withthe Board's Order give rise to this hearing:(1)What effect, if any, should Pinkowski's alleged fal-sification of his employment application have on his enti-tlement to backpay? i(2)Whether Respondent made a valid offer of rein-statement to Pinkowski between the 1982 and 1983 sea-sons, such that his entitlement to backpay for subsequentseasons wascut off?(3)Whether Pinkowski is entitled to backpay for sea-sonsbeyond 1982?(4)Whether Pinkowski made sufficient efforts tosecure other employment and mitigate his losses?(5)Whether the backpay specification exaggerates theamount of tips Pinkowski earned while employed andwould have earned had his employment continued?The backpayclaimedfor Pinkowski for 1981 through1983 was calculated on the basis of the average numberof weeks and hours worked by comparable employees,multiplied by the sum of the hourly wage rate paid byRespondent and the average hourly tips claimed by Pin-kowski. This formula was not in dispute before me. Re-spondent,in its answer,generally denies the appropriate-ness of this formula but offers no alternative. The Gener-alCounsel'smotion to strike this general denial wasgranted by Judge Green. I find, as alleged, that Pinkows-ki's backpay is properly calculated on the basis of 140.92hours lost in third quarter 1981, 104.5 hours lost insecond quarter 1983, and 220.7 hours lost in third quarter1983. The hours allegedly lost in 1982 have been omittedfrom this discussion as no net backpay was sought forthat year.At the hearing, the General Counsel amended thebackpay specification to include a claim for backpay forsecond and third quarters 1984. For this period, the ad-justed hours were determined by averaging the hoursclaimed for the same quarters in 1982 and 1983. Al-though given an opportunity to do so,Respondent did'The GeneralCounsel's motionto strike thisdefense, on the basis ofprior and full litigation, was deniedby Order ofJudge Raymond PGreenon 19 April 1985279 NLRB No. 7 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot contest the General Counsel's formula for thisperiod.Respondent did not concede that Pinkowski wasentitled to any backpay in 1984.I conclude that what-ever backpay Pinkowski is entitled to for 1984 is proper-ly calculated on the basis of 127.4375 hours lost insecond quarter 1984 and 259.265 hours lost in third quar-ter of that year.111.DISCUSSION OF THE ISSUESA. The Alleged Falsification of the EmploymentApplicationBecause of the international character of the NiagaraFalls tourist industry, Respondent seeks to hire at leastsome bilingual tour guides.Bilingual ability is rewardedwith a 50-cent-per-hour bonus paid on all tours requiringthat skill and between 20 and 30 percent of the guideshired are bilingual. Respondent's job application formasks for fluency in foreign languages.It also includes averification of the statements madeby theapplicant andprovides"that,if employed,falsified statements on thisapplication shall be grounds for dismissal."When Pinkowski submitted his application on 1 April1981, he wrote that he spoke, read, and wrote Germanfluently. However, he told his interviewer, David Lacki,Respondent's operations manager,that he had not usedthe German language since high school,that he was notas fluent as he once had been, and that he was not reallyproficient in German. Lacki made a notation on the ap-plication which, to the extent that it is legible, appears tostate,"No proficiency." Lacki initially decidedagainsthiringPinkowski.Pinkowski's sister Teresa,who hadbeen a tour guide for Respondent for the prior 2 years,persuaded Lacki to change his mind.2According to information Pinkowski had receivedfrom Respondent's dispatcher,he was not listed as a bi-lingual guide in Respondent'sdispatchmaterials.3 Pin-kowski worked from 25 May until 21 July without beingasked to lead a tour requiring fluency in German. None-theless,Respondent claims that it considered him to bean employee who had claimed foreign language profi-ciency. It further claims that he would have been dis-charged for falsifying his application at the point in timewhen he would have been assigned a German languagetour and his lack of proficiency became known. On brief,Respondent argued that Pinkowski, by falsifying his ap-plication,had perpetrated a fraud on Respondent whichthe Board should not countenance by awarding him anybackpay.Based on the record facts,Imust reject Respondent'scontentions that Pinkowski either defrauded Respondentor would have been discharged for falsifying his applica-tion.Any false impression his written application may2This testimony, drawn from the officially noticed record of the initialheanng and from the testimony before me,stands uncontradicted. Lackiwas Respondent'switness in the initial hearing but was not asked abouthis interview of Pinkowski He was not called in the backpay proceedingSRespondent's "payroll"records for 1981 list the language abilities ofsome employees No foreign language skill is listed on those records forPmkowski The General Counsel contended that the records were actual-ly the rosters of drivers used by the dispatchers Although they appear tobe rosters,Guido claimed they were payroll recordshave given was fully corrected by oral communicationswith his interviewer. That interviewer, a high-rankingmember of Respondent'smanagerial hierarchy, hiredPinkowski notwithstanding the exaggerations containedin the application and notwithstanding the interviewer'sknowledge that Pinkowski could not serve as a bilingualtour guide. Respondent thus knew of the exaggerationand, to the extent that it might have provided groundsfordischarge,condoned it.4Moreover,Pinkowskiworked for 2 full months without being directed to con-duct a tour in the German language. This fact tends tosupport Pinkowski's contention that Respondent did notconsider him to be bilingual;italso tends to establish theimprobability that, even if he was so considered, hewould have been assigned a German language tour atany particulartime andwould thus have revealed his al-leged"falsification."The alleged falsification, Imustconclude, provides no basis for either denying or tollingbackpay.B. Alleged Offers of ReinstatementThe backpay specification asserts that Respondentnever offeredreinstatementtoPinkowski.Respondentdenies this claim and affirmatively stated in its answerthat "reinstatement was verbally offered to Pinkowski inlateDecember of 1982, or in early January of 1983."Eugene Guido, Respondent's president, initially testifiedthat he directed an employee, Torchia, to call Pinkowskiwith an offer of reinstatement some time in April 1983.Torchia allegedly reported back to Guido that the callhad been made and that he had learned from someone inPinkowski's family that Pinkowski had or expected tohave a job at Griffiss Air Force Base and was not inter-ested in employment with Respondent. This testimony isnot credible as Pinkowski was no longer employed at thebase in April 1983 and was not eligible for future em-ployment there. Guido subsequently testified that twosuch calls were made, the first in December or Januaryas claimed in Respondent'sanswer and the second inApril. Pinkowski denies receiving any offer of reinstate-ment from Respondent. He denies that any member ofhis family informed him of any such offers.5 His sisterTeresa corroborated his testimony that no offer was re-ceived by anyone in their family, at any time.When it was pointed out to Guido that the complianceinstructions direct that offers of reinstatement be made inwriting, with a copy to be served on the Board's compli-ance officer, Guido testified that he "probably" sent sucha letter in April or May 1983. Richard Friend, the com-pliance officer, searched the Board's files and found nocopy of any written offer of reinstatement. In Respond-ent's brief, counsel made no reference to any writtenoffer of reinstatement.*SeeDavis & Burton Contractors,261NLRB 728 (1982), and casescited therein5Respondent sought at hearing to construct an admission that therehad been such a communication from Pinkowski's affirmative answer tocounsel's question,"Are you aware of any communication that mighthave been made with members of your household concerning that?" Pin-kowski's subsequent answers, firmly asserting that there had been no suchcommunications, convince me that Pinkowski neither intended nor madesuch an admission NIAGARA FALLSSIGHTSEEING37As was stated inNLRB v. Brown&Root,311 F.2d447, 454(8th Cir.1963), the burden is on a respondent"to establish facts which would negate,the existence ofliability to a given employee or whichwould mitigatethat liability."Thus,the burden of proving that an offerof reinstatement was made is on Respondent.Respond-ent's evidence falls short of meeting that burden. Re-spondent'sevidence,thatGuido merely instructed an-other individual to call Pinkowski's home and was subse-quently informed that such a call had been placed tosomeone in Pinkowski's family,even if credited,is insuf-ficient to overcome Pinkowski's credible testimony thathe was never informed of any offer of reinstatement.One, or even two, calls to a discriminatee's family withno effort being made to communicate directly with thediscriminatee either orally or in writing,isnot the"good-faith recall effort"the Board requires of a re-spondent to remedy its wrong.ReevesRubber,252NLRB 134 (1980).Moreover,even assuming that Tor-chia made the call or calls,as claimed by Guido, Re-spondent bore the risk that its message would not becommunicated to Pinkowski.It could have chosen moreconventional and reliable methods of communication, in-cluding requesting his current address or telephonenumber to ensure a direct contact.Carter'sRentals,250NLRB 344 (1980)(Paulino).Finally,in light of Guido'sshifting responses,inhisanswer and on the witnessstand, concerning the alleged oral and written offers ofreinstatement,and the hearsay nature of the report that acall had been made,I cannot credit him with respect toany of the alleged offers of reinstatement.Accordingly,Ifind that Respondent made no validoffer of reinstatement to Pinkowski(until the final day ofthis hearing)."C. Seasons Beyond 1982As noted,the job from which Pinkowski was dis-chargedwas seasonal.He was discharged during the1981 season.Absent that discharge,would he have beenreemployed in 1982?71983? 1984?Testimony of both Teresa Pinkowski Fritschi andGuido establishes that at least some of Respondent's tourguides work two or more seasons.There is nothing inthis record to sustain Respondent's burden of establishingthatPinkowski would not have sought reemploymentand been reemployed each year after 1981 (at least untilhe graduated from college and embarked on his full-timeworking career).No such conclusion is warranted fromthe employment he had during the summer of 1982. Pin-kowski was never offered reinstatement for the 1982season;by failing to offer him such employment, Re-spondent made it impossible for a trier of fact to deter-mine whether Pinkowski would have returned to Re-spondent in 1982.Even assuming that he would not havedone so,nothing in this record establishes that a tourguidemight not return to Respondent's employ after6On 18 June 1985, on the record, Respondent offered Pinkowski rein-statement as a tour guide Pinkowski was given I week to respond, therecord does not show his responseThe General Counsel seeks no backpay for the 1982 season as Pin-kowski earned more from his interim employment than he would haveearned from Respondentskipping one season.Pinkowski made extensive efforts tofind summer employment in 1983;it is probable that hewould have accepted a job offer from Respondent if onehad been forthcoming.Itherefore conclude that Re-spondent has not sustained its burden of establishing thatPinkowski would not have worked for it during the 1983season even if he had not been discharged in 1981.Pinkowski graduated from college in May 1984. Heembarked on his chosen full-time career in late August ofthat same year.Respondent argues that Pinkowski wouldnot have sought tour guide work from it between grad-uation and the start of his career.This assertion is basedon mere speculation.Indeed,the only credible evidence,that offered by Pinkowski, establishes that Pinkowskisought interim employment for this period.Icannotassume that he would not have accepted a job from Re-spondent had one been offered. The burden is on Re-spondent and has not been met.Accordingly,Imust conclude that Pinkowski is enti-tled to backpay for the summer seasons of 1983 and1984, as alleged in the amended backpay specification.D. Pinkowski'sEffortstoMitigate His LossesA discriminatee bears the obligation of making reason-able efforts to secure interim employment.However, it isthe respondent's burden to prove that he failed to do so.Respondent contended at hearing that Pinkowski failedto adequately seek other employment;ithas not sus-tained its burden of proof.Pinkowski was discharged in midsummer 1981. Therecords of his work search efforts,as supported by histestimony,establish that he began seeking other jobsshortly after that discharge.He applied for at least fivedifferent jobs during the month of August 1981. Thateffort was not unreasonable,particularly as he was seek-ing summer employment when the summer was morethan half over,in a job market which even Respondent'scounsel acknowledged suffered from high unemploy-ment.Pinkowski continued to seek employment through thefallof 1981 and finally secured employment at GriffissAir Force Base.He held that employment until aboutJanuary 1983.Pinkowski diligently attempted to find a job for thesummer of 1983. His work search record, corroboratedby both his testimony and some rejection letters, revealsat least 20 applications made, to a wide range of employ-ers, from March through May." He accepted employ-ment,selling securities on commission, with First Inves-tors Corporation in June.Though he persevered throughthe season,his earnings never exceeded the $210 he ex-pended for licenses and training. He also sought addition-al part-time work during that summer,without success.He had no interim earnings for the second and thirdquarters 1983. His choice of a job for those quarters maynot been the wisest he could have made, but it was notso unreasonable to warrant denial of backpay, particular-8 I deem it irrelevant that some of these employers may have consid-ered his application as being for permanent rather than summer employ-ment 38DECISIONSOF NATIONALLABOR RELATIONS BOARDly in light of the extensive unsuccessful job search whichpreceded it and his continuing effort to secure other em-ployment while remaining on that job.From the time of his graduation on 21 May 1984 untilhe began his career employment with IBM in August,Pinkowski sought both permanent and interim employ-ment. He registered with the student employment serviceat his school and applied for work with a brokerage firmand as a bartender and salesclerk. Though unsuccessful,his effortswere not unreasonable and overcome Re-spondent's naked assertion that Pinkowski engaged in noactive or significant efforts to find alternative employ-ment. He denied that he took any vacation time betweenhisgraduation and the start of his employment withIBM. Pinkowski impressedme as adiligent and credibleyoung man; I will not infer that he willingly suffered un-employment merely because his search for employmentwas unsuccessful or because other young people graduat-ing college may take vacations before entering the per-manent work arena.E. Does the Specification Exaggerate Pinkowski's TipsTips are an important aspect of the earnings of Re-spondent's tour guides. When hired, those guides are toldthat they can expect to earn tips and that their tipsshould improve as they become more proficient. Indeed,it isunlikely that Respondent would have been able tohire the quality of young person it sought if they couldnot expect to make substantially more than the $3.35 perhour which Respondent paid.The General Counselseeksbackpay for Pinkowski atthe rate of $6.79 per hour, calculated on the basis of$3.35 per hourinwagesplus $3.44 per hour in tips. Thetip rate is based on a record which Pinkowskimaintainedin a daily calendar from 25 May through 26 June 1981. Itwas not kept thereafter, according to Pinkowski,becausehe misplaced the record book about 26 June and did notrecover it until after his discharge. Recorded in the bookisa brief description of each day's activities,beginningwith his training and routing tours on 25 through 27May, and continuing with the nature of the tours,number of people taken, tips received, and days off, foreach day thereafter. The tips range from a low of $4 fora two-person "Adventure" tour on the evening of 25June to $64 for a "Secrets of Niagara" VIP tour on 26June. The hourly average tip rate reflected by this log,$3.44 per hour, is essentially corroborated by TeresaFritschi. She testified that tipsamountto about one-halfof a guide'searnings.She also testified that, with someexperience, a guide should receive tips of $1 to $5 pertourist.Respondent essentiallyargues thatPinkowski couldnot have earned the tipshe claims,that its tourguides,particularly new ones, do not receive such substantialgratuities.Guido, testifying on the basis ofhis generalknowledge of the businessand onhis conversation withseveral employeesin a socialsetting immediately prior tohearing, but without direct observation of the tip earn-ings of his employees, suggested that a new guide wouldnot earn morethan $1 or $2 per couple or family groupina tour.More experienced guides, those who hadlearned the ropes, he estimated, might receive $2 or $3per party. A tip for sixforeigntourists totaling $25, suchas was claimedby Pinkowski for his first tour,averagingover $4 perperson,would have been "spectacular." Re-spondentadduced no other evidence on the tip rate andmadeno effort to show that Pinkowski's daily recordbook was inaccurate in any other particulars (such as thenature or numberof the tours shown on any given date)such asmight indicatethat the record was fabricated.9I am satisfiedthat Pinkowski's tip record provides themost reliableand accurate method for determining hisaveragehourly tiprate.The logappears onits face andby its nature tobe genuine; if it were contrived, therewould havebeen no reasonfor Pinkowski to stop re-cording the tips and tripsas of26 June when his employ-ment continuedfor another month. Moreover, Pinkow-ski's explanation of the loss of the book, and his testimo-ny, generally,had a ringof truth to it, warranting that itbe credited. Guido's opinion that such tips were improb-able, and his speculations about what guides earned intips are not sufficient to counter the probative recordwhich Pinkowski kept.Moreover, to the extent thatthere is uncertainty in the amount of tips which Pin-kowski would have earned, that uncertainty must be re-solved in favor of Pinkowski, the discriminatee, ratherthan Respondent, the wrongdoer.Sioux Falls Stock YardsCo., 236 NLRB 543, 551 (1978), and cases cited thereinat fn. 49.I therefore find that the General Counsel properly cal-culated Pinkowski's loss at the rate of $3.35 per hour(wages) plus $3.44 per hour (tips) totaling $6.79 perhour.ConclusionsBasedon all of the foregoing, I find and conclude thatMichael Pinkowski suffered backpay losses in the follow-ing amounts as a resultof Respondent's unlawful termi-nation of him on 21 July 1981:1981, Quarter 3$ 956.841982, Quarter 22.301982, Quarter 32.301983, Quarter 2709.561983, Quarter 31496.561984, Quarter 2865.311984, Quarter 390.41Total net backpay$5,020.68On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1O9Respondent alluded toa form posted by Respondent for guides todeclare their tip earnings for tax purposes.Guido "didn't think"that Ptn-kowski hadrecorded any tips on thisform but had neverexamined eitherthe form or the payrollrecords to determineifPmkowski or any otherguides had made anyrecord of their tipsRespondentdid not offer anyof these forms or any other payroll records toestablishwhat other guidesclaimed by way of tips10 If no exceptionsare filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrdershall, asprovidedin Sec102 48 of theRules,be adopted by theBoard andallobjectionsto them shall bedeemed waived for all pur-poses NIAGARA FALLSSIGHTSEEING39ORDERThe Respondent,Niagara Falls Sightseeingby Sheri-dan, Inc.,North Tonawanda, New York, its officers,agents,successors,and assigns,shallmakeMichael A.Pinkowskiwhole bythe paymentto him of $5,020.68, asthe net backpay due as a result of Respondent's unfairlabor practice,plus interest as providedinFlorida SteelCorp.,231 NLRB 6:51 (1977).